EXHIBIT 10.1

INDEMNIFICATION AGREEMENT

This Indemnification Agreement ("Agreement") is made as of the ____ day of
________________, 200__ by and between American Financial Group, Inc., an Ohio
corporation (the "Corporation"), and the individual whose name appears on the
signature page hereof (such individual being referred to herein as the
"Indemnified Representative" and collectively with other individuals who may
execute substantially similar agreements as the "Indemnified Representatives"),
with reference to the following background:

A. The Indemnified Representative currently is serving in one or more capacities
as a director or officer of the Corporation or, at the request of the
Corporation, as a director, officer, manager, employee, agent, fiduciary or
trustee of another corporation, partnership, limited liability company, joint
venture, trust, employee benefit plan or other entity or enterprise and, as
such, is performing a valuable service to, or on behalf of, the Corporation.

B. Directors and officers of corporations are being increasingly subject to
expensive and time-consuming litigation and other Proceedings (as hereafter
defined), including matters that traditionally would be brought only against
such corporations or their subsidiaries. The Indemnified Representative has been
offered the protection afforded by this Agreement from such Proceedings.

C. To induce the Indemnified Representative to continue to serve the Corporation
and in consideration for such continued service, and to assist in the
recruitment of qualified management in the future, the Corporation agrees to
indemnify, and to advance expenses to, the Indemnified Representative upon the
terms set forth herein.

NOW, THEREFORE, in consideration of the foregoing premises, the Corporation and
the Indemnified Representative agree as follows:

Agreement to Serve

. The Indemnified Representative agrees to serve or continue to serve in each
Indemnified Capacity held now or in the future. This Agreement shall not be
deemed either an employment contract or a contract for continued services
between the Corporation or any of its affiliates and the Indemnified
Representative. If an employee, the Indemnified Representative specifically
acknowledges that his employment with the Corporation or any of its affiliates
is at will, and that his employment and/or services may be terminated at any
time for any or no reason, with or without cause, and with or without severance
compensation, except as may be otherwise provided in: (a) a written employment
contract between the Indemnified Representative and the Corporation or any of
its affiliates which is signed on behalf of the Corporation or the affiliate by
an authorized officer; or (b) an applicable formal severance plan or arrangement
duly adopted by the Corporation or the affiliate.



--------------------------------------------------------------------------------

Indemnification

.



Except as provided in Section 3, the Corporation shall indemnify the Indemnified
Representative against any Liability (as hereafter defined) incurred by the
Indemnified Representative in connection with any Proceeding (as hereafter
defined) in which the Indemnified Representative may be involved as a party or
otherwise, by reason of the fact that the Indemnified Representative is or was
serving in an Indemnified Capacity (as hereafter defined), including, without
limitation, any Liability resulting from actual or alleged breach or neglect of
duty, error, misstatement or misleading statement, gross negligence, negligence,
omission, act or failure to act or act giving rise to strict or products
liability, occurring on or after the date of this Agreement. If the Indemnified
Representative is entitled to indemnification in respect of a portion, but not
all, of any Liability, the Corporation shall indemnify the Indemnified
Representative to the maximum extent for such portion of any Liability.

Notwithstanding the provisions of subsection (a), the Corporation shall not
indemnify the Indemnified Representative under this Agreement for any Liability
incurred in a Proceeding initiated (which shall not be deemed to include
counter-claims or affirmative defenses) or participated in as an intervenor or
amicus curiae by the Indemnified Representative unless such initiation of or
participation in the Proceeding is authorized, either before or after
commencement of the Proceeding, by the affirmative vote of a majority of the
Board of Directors of the Corporation in office. This subsection (b) does not
apply to reimbursement of expenses incurred in successfully prosecuting or
defending the rights granted to the Indemnified Representative by or pursuant to
this Agreement.

As used in this Agreement:

"Indemnified Capacity" means any and all past, present or future service by an
Indemnified Representative: (A) in one or more capacities as a director, officer
or employee of the Corporation, or, at the request of the Corporation while
serving as such a director, officer or employee, as a director, officer,
manager, employee, agent, fiduciary or trustee of another corporation,
partnership, limited liability company, joint venture, trust, employee benefit
plan or other entity or enterprise; or (B) in the capacity of an agent of the
Corporation if such capacity is designated as an "indemnified capacity" for
purposes of this Agreement by the Board of Directors of the Corporation;

"Liability" means any damage, judgment, amount paid in settlement, fine,
penalty, punitive damages, cost or expense of any nature (including, without
limitation, attorneys' fees and disbursements) in any way associated with the
above, excise tax assessed with respect to an employee benefit plan, excise
taxes or penalties arising under the Employee Retirement Income Security Act of
1974 ("ERISA"), rules or orders of the Securities and Exchange Commission or
other federal or state acts, rules or regulations; and

"Proceeding" means any threatened, pending or completed action, suit, appeal, or
other proceeding of any nature, whether civil, criminal, administrative or
investigative, whether formal or informal, and whether brought by or in the
right of the Corporation, a class of its security holders, third parties or
otherwise.

--------------------------------------------------------------------------------

Exclusions

.



The Corporation shall not be liable under Section 2 of this Agreement to make
any indemnification payment in connection with any Liability incurred by the
Indemnified Representative and arising from acts or failures to act in which the
Indemnified Representative failed to act in good faith and in a manner he
reasonably believed to be in or not opposed to the best interests of the
Corporation or, with respect to any criminal action or proceeding, had
reasonable cause to believe that his conduct was unlawful.

Any fact, act or omission pertaining to any other director, officer, employee or
agent of the Corporation shall not be imputed to the Indemnified Representative
hereunder for the purposes of determining the applicability of any exclusion set
forth herein.

The termination of a proceeding by judgment, order, settlement, conviction or
upon a plea of nolo contendere or its equivalent shall not, of itself, create a
presumption that the Indemnified Representative is not entitled to
indemnification under Section 2 of this Agreement.

The Corporation shall not be liable under this Agreement to make any payment if
the making of such payment is expressly prohibited by applicable law or has been
finally determined in a final adjudication pursuant to Section 5(d) or otherwise
to be unlawful.

Mandatory Advancement of Expenses

. The Corporation shall pay any Liability incurred in good faith by the
Indemnified Representative in advance of the final disposition of a Proceeding
upon receipt of an undertaking by or on behalf of the Indemnified
Representative: (x) if the Indemnified Representative is a director of the
Corporation (whether or not the Indemnified Representative is also an officer or
other agent of the Corporation), to repay all amounts so advanced if (but only
if) it is proved by clear and convincing evidence in a court of competent
jurisdiction that his omission or failure to act involved an act or omission
undertaken with deliberate intent to cause injury to the Corporation or
undertaken with reckless disregard for the best interests of the Corporation;
and (y) if the Indemnified Representative is an officer or other agent of the
Corporation other than a director, to repay all amounts so advanced if it shall
ultimately be determined by final judicial decision from which there is no
further right to appeal that such Indemnified Representative is not entitled to
be indemnified under Section 2 of this Agreement or otherwise. The financial
ability of the Indemnified Representative to repay an advance shall not be a
prerequisite to the making of such advance. The advances to be made hereunder
shall be paid by the Corporation to or for the benefit of the Indemnified
Representative within twenty (20) days following delivery of a written request
therefor, accompanied by true and complete copies of invoices therefor, by the
Indemnified Representative to the Corporation.



--------------------------------------------------------------------------------

Indemnification Procedure

.



The Indemnified Representative shall use such Indemnified Representative's best
efforts promptly to notify the Secretary of the Corporation of the commencement
of any Proceeding or the occurrence of any event which might give rise to a
Liability under this Agreement, but the failure so to notify the Corporation
shall not relieve the Corporation of any liability which it may have to the
Indemnified Representative under this Agreement or otherwise.

The Corporation shall be entitled, upon notice to the Indemnified
Representative, to assume the defense of any such Proceeding with counsel
reasonably satisfactory to the Indemnified Representative involved in such
Proceeding, or a majority of the Indemnified Representatives involved in such
Proceeding if there be more than one. If the Corporation notifies the
Indemnified Representative of its election to defend the Proceeding, the
Corporation shall have no liability for the expenses (including attorneys' fees)
of the Indemnified Representative incurred in connection with the defense of
such Proceeding subsequent to such notice, unless any of the following pertain:
(i) such expenses (including attorneys' fees) have been authorized by the
Corporation; (ii) the Corporation shall not, in fact, have employed counsel
reasonably satisfactory to such Indemnified Representative or such majority of
Indemnified Representatives to assume the defense of such Proceeding; or (iii)
it shall have been determined pursuant to Section 5(d) that the Indemnified
Representative was entitled to indemnification for such expenses under this
Agreement or otherwise. Notwithstanding the foregoing, the Indemnified
Representative may elect to retain counsel at the Indemnified Representative's
own cost and expense to participate in the defense of such Proceeding.

Except with respect to criminal matters and injunctive or other non-monetary
relief, the Corporation shall not be required to obtain the consent of the
Indemnified Representative to the settlement of any Proceeding which the
Corporation has undertaken to defend if the Corporation assumes full and sole
responsibility for such settlement and the settlement grants the Indemnified
Representative an unqualified release in respect of all Liabilities at issue in
the Proceeding. The Corporation shall not be liable for any amount paid by an
Indemnified Representative in settlement of any Proceeding that is not defended
by the Corporation, unless the Corporation has consented in writing to such
settlement (which consent shall not be unreasonably withheld or delayed).

--------------------------------------------------------------------------------

Any dispute related to the right to indemnification or advancement of expenses
hereunder, except with respect to indemnification for Liabilities arising under
the Securities Act of 1933 which the Corporation has undertaken to submit to a
court for adjudication, shall be enforceable only by arbitration in the City of
Cincinnati, Ohio (or such other metropolitan area to which the Corporation's
executive offices may be relocated), in accordance with the commercial
arbitration rules then in effect of the American Arbitration Association, before
a panel of three (3) arbitrators, one of whom shall be selected by the
Corporation, the second of whom shall be selected by the Indemnified
Representative and the third of whom shall be selected by the other two (2)
arbitrators. In the absence of the American Arbitration Association or if for
any reason arbitration under the commercial arbitration rules of the American
Arbitration Association cannot be initiated or if the arbitrators selected by
the Corporation and the Indemnified Representative cannot agree on the selection
of the third arbitrator within thirty (30) days after such time as the
Corporation and the Indemnified Representative have each been notified of the
selection of the other's arbitrator, the necessary arbitrator or arbitrators
shall be selected by the presiding judge of the court of general jurisdiction in
the metropolitan area where arbitration under this subsection would otherwise
have been conducted. Each arbitrator selected as provided herein is required to
be or have been a director of a corporation whose shares of common stock were
listed during at least one year of such service on the New York Stock Exchange
or the American Stock Exchange or quoted on the National Association of
Securities Dealers Automated Quotations System. The party or parties challenging
the right of an Indemnified Representative to the benefits of this Agreement
shall have the burden of proof. The Corporation shall reimburse the Indemnified
Representative for the expenses (including attorneys' fees and disbursements)
incurred in successfully prosecuting or defending such arbitration. Any award
entered by the arbitrators shall be final, binding and nonappealable and
judgment may be entered thereon by either party in accordance with applicable
law in any court of competent jurisdiction; provided, however, that if the
conduct giving rise to the Liability for which indemnification is being sought
has been the subject of another proceeding not directly involving the
Indemnified Representative's right to indemnification under this Agreement or
otherwise, the Corporation shall be entitled to interpose, as a defense in any
judicial enforcement proceeding on the arbitrators' award, any prior final
judicial determination adverse to the Indemnified Representative in such other
proceeding. This arbitration provision shall be specifically enforceable.

Upon a payment to the Indemnified Representative under this Agreement, the
Corporation shall be subrogated to the extent of such payment to all of the
rights of the Indemnified Representative to recover against any person for such
Liability, and the Indemnified Representative shall execute all documents and
instruments required and shall take such other actions as may be necessary to
secure such rights, including the execution of such documents as may be
necessary for the Corporation to bring suit to enforce such rights.

--------------------------------------------------------------------------------

Discharge of Duty

. The Indemnified Representative shall be deemed to have discharged such
person's duty to the Corporation if the Indemnified Representative has relied in
good faith on information, opinions, reports or statements, including financial
statements and other financial data, prepared by:



one or more officers or employees of the Corporation whom the Indemnified
Representative reasonably believes to be reliable and competent with respect to
the matter presented;

legal counsel, public accountants or other persons as to matters that the
Indemnified Representative reasonably believes are within the person's
professional or expert competence; or

a committee of the Board of Directors of the Corporation upon which he does not
serve as to matters within its area of designated authority, which committee he
reasonably believes to merit confidence.

No Restriction of Other Indemnification Rights

. The Corporation shall not adopt any amendment, however effected, directly or
indirectly by merger, consolidation or otherwise, to its Articles of
Incorporation or Regulations, the effect of which would be to deny, diminish or
encumber the Indemnitee's rights to indemnity pursuant to the Articles of
Incorporation, the Regulations, the Ohio General Corporation Law or any other
applicable law as applied to any act or failure to act occurring in whole or in
part prior to the date (the "Effective Date") upon which the amendment shall
apply only to acts or failure to act occurring entirely after the Effective Date
thereof, unless the Indemnitee shall have voted in favor of the amendment as a
director or holder of record of the Corporation's common stock, as the case may
be.



Merger or Consolidation

. In the event that the Corporation shall be a constituent corporation in a
merger, consolidation or other reorganization, the Corporation, if it shall not
be the surviving, resulting or acquiring corporation therein, shall require, as
a condition thereto, that the surviving, resulting, or acquiring corporation
agree to indemnify the Indemnitee to the full extent provided in this Agreement
and to adopt and assume the Corporation's obligations under this Agreement.
Whether or not the Corporation is the surviving, resulting or acquiring
corporation in any such transaction, the Indemnitee shall also stand in the same
position under this Agreement as he would have with respect to the Corporation
if its separate existence had continued.



Non-Exclusivity

. The indemnification rights granted to the Indemnified Representative pursuant
to this Agreement: (a) shall not be deemed exclusive of any other right to which
the Indemnified Representative may be entitled under any statute, by-law,
certificate or articles of incorporation, limited liability company agreement or
operating agreement, agreement, vote of shareholders or directors or otherwise,
both as to action in an Indemnified Capacity and in any other capacity; and (b)
shall continue as to a person who has ceased to be an Indemnified Representative
in respect of matters arising prior to such cessation.



Reliance on Provisions

. The Indemnified Representative shall be deemed to be acting in such person's
respective official capacity or capacities in reliance upon the rights provided
by this Agreement.



Severability and Reformation

. Any provision of this Agreement which is adjudicated to be invalid or
unenforceable in any jurisdiction or under any circumstance shall be ineffective
to the extent of such invalidity or unenforceability only and shall be deemed
reformed so as to continue to apply to the maximum extent and to provide the
maximum indemnification permissible under the applicable law of such
jurisdiction. Any such adjudication shall not invalidate or render unenforceable
the remaining provisions hereof and shall not invalidate or render unenforceable
such provision in any other jurisdiction or under any other circumstances.



--------------------------------------------------------------------------------

Notices

. Any notice, claim, request or demand required or permitted hereunder shall be
in writing and shall be deemed given if delivered personally or sent by telegram
or by registered or certified mail, postage prepaid: (a) if to the Corporation,
to American Financial Group, Inc., One East Fourth Street, Cincinnati, Ohio
45202, or to such other address to which the executive offices of the
Corporation may be moved, Attention: Corporate Secretary; or (b) if to any
Indemnified Representative, to the address of such Indemnified Representative
listed on the signature page hereof; or to such other address as either party
hereto shall have specified in a notice duly given in accordance with this
Section.



Amendments and Binding Effect

. No amendment, modification, waiver, termination or cancellation of this
Agreement shall be effective as to the Indemnified Representative unless signed
in writing by the Corporation and the Indemnified Representative. This Agreement
shall be binding upon the Corporation and its successors and assigns and shall
inure to the benefit of the heirs, executors, administrators and personal
representatives of the Indemnified Representative.



Governing Law

. This Agreement shall be governed by, interpreted and enforced in accordance
with the internal substantive laws of the State of Ohio, without reference to
the principles governing the conflict of laws applicable in that or any other
jurisdiction.



Gender and Number

. Words used herein, regardless of the gender or number specifically used, shall
be deemed to include any other gender, masculine, feminine or neuter, and any
other number, singular or plural, as the context may require.



IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the day
and year first set forth above.

AMERICAN FINANCIAL GROUP, INC.



 

By:





 

 

INDEMNIFIED REPRESENTATIVE



 



(Signature)





(Printed Name)



Address:





 

S: